      Case 2:19-cv-00445-KWR-KRS Document 91 Filed 10/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CHRISTINE LUCERO, as Next Friend
to DAN LUCERO

                               Plaintiff,

v.                                                           No. 2:19-cv-445 KWR/KRS

CITY OF CLOVIS POLICE DEPARTMENT et al.,

                               Defendants.

                 ORDER AWARDING ATTORNEY’S FEES AND COSTS

       THIS MATTER comes before the Court on Plaintiff’s Itemization of Fees Related to

Motions to Compel Against Defendants, (Doc. 79). On July 8, 2020, the Court awarded Plaintiff

attorney’s fees and costs incurred in connection with preparing and litigating the two Second

Motions to Compel, (Docs. 52 and 53). (Doc. 78). Counsel for Plaintiff filed an Itemization and

Affidavit stating they incurred $2,187.50 in attorney’s fees, plus $172.27 in gross receipt taxes,

for a total of $2,359.77 associated with preparing and litigating Docs. 52 and 53. (Doc. 79).

Defendants did not respond to the Itemization.

       IT IS THEREFORE ORDERED that Plaintiff is awarded $2,359.77 in attorney’s fees

and costs.

       IT IS FURTHER ORDERED that Defendants shall pay such fees within fourteen (14)

days of entry of this Order.

       IT IS SO ORDERED.


                                              ___________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
